                                  UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

CARNELL MORRIS (#100116)
                                                                                     CIVIL ACTION
VERSUS
                                                                                     NO. 19-119-JWD-EWD
JAMES M. LEBLANC, ET AL.
                                                      OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated June 25, 2021 (Doc. 20), to which an objection

(Doc. 22) was filed and considered,

         IT IS ORDERED that that all federal claims are DISMISSED, WITH PREJUDICE,

for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)

and 1915A.1

         IT IS FURTHER ORDERED that the Court declines the exercise of supplemental

jurisdiction over any potential state law claims.

         IT IS FURTHER ORDERED that leave to amend shall be denied, if sought.

         Judgement shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on July 12, 2021.

                                                               S
                                                  JUDGE JOHN W. deGRAVELLES
                                                  UNITED STATES DISTRICT COURT
                                                  MIDDLE DISTRICT OF LOUISIANA

1 Plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action or appeal
a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the prisoner has, on 3
or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of the
United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which
relief may be granted, unless the prisoner is under imminent danger of serious physical injury.”
